--------------------------------------------------------------------------------


Exhibit 10.92
 
December 31, 2008
 


 
Joseph Caiazzo
395 East 5th Street
Brooklyn, NY  11218


Dear Mr. Caiazzo:


This letter sets forth proposals for the amendment of your employment agreement
with Franklin Credit Management Corporation, effective as of June 1, 2005, in
order to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended.


 
1.
We hereby propose to amend your employment agreement by adding the following new
sentence to the end of Section 5(b):



 
“Any bonus pursuant to this Section 5(b) shall be paid no later than two and
one-half (2½) months following the last day of the tax year in which the bonus
was earned.”



 
2.
We hereby propose to amend your employment agreement by adding the following new
sentence to the end of Section 11(c):



“Notwithstanding the foregoing, the occurrence of any of the events described in
(1) and (2) above shall not constitute “good reason” unless (i) Employee gives
FCMC written notice, within ninety (90) days after Employee has knowledge of the
occurrence of any of the events described in (1) and (2) above, that such
circumstances constitute good reason, (ii) FCMC thereafter fails to cure such
circumstances within thirty (30) days after receipt of such notice and (iii) the
Employee terminates employment no later than two (2) years following the
occurrence of such circumstance.”


 
3.
We hereby propose to amend your employment agreement by adding the following new
sentences to the end of Paragraph 12(b):

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
“Such payments under this Paragraph 12(b) shall only be made after Employee has
incurred a “separation from service” as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).  Furthermore, during the
first six (6) months following Employee’s separation from service, the aggregate
amount of such payments made under this Paragraph 12(b) shall not exceed two
times the lesser of (1) the sum of Employee’s annualized compensation based upon
the annual rate of pay for services provided to FCMC for the year preceding the
year in which Employee separated from service, adjusted for any increase during
that year that was expected to continue indefinitely if Employee had not
separated from service or (2) the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code for the year
in which Employee separated from service.  Any payment prohibited by the
preceding sentence shall be paid on the date occurring six (6) months and one
(1) day following Employee’s separation from service.  Notwithstanding the
foregoing, any payment under this Paragraph 12(b) shall be postponed to the date
that is six months and one day following the Employee’s separation from service
to the extent that such postponement is necessary to prevent the imposition of
the additional tax under Section 409A(a)(B) of the Internal Revenue Code.”



If you agree to the foregoing, please sign where indicated below and return the
signed copy to me.  Otherwise, the agreement will continue in full force and
effect, without amendment.




                                                                Sincerely,


                                                                FRANKLIN CREDIT
MANAGEMENT CORPORATION




                                                                /s/ Alexander
Gordon Jardin
                                                                Name: Alexander
Gordon Jardin
                                                                Title:   CEO


AGREED AND ACCEPTED





/s/ Joseph Caiazzo                                                      
Joseph Caiazzo


Date: 12/31/08                                           
 
 
 

 